Harrison, J.,
dissenting.
I am unable to concur in the conclusion reached by the majority of the court in this case. My opinion is that when a wife ■has united with her husband in a trust deed on real estate to secure debts of the husband, she having a contingent dower estate in the land at the time, such conveyance operates, as to the wife, as a relinquishment of her dower only to the extent necessary to secure the creditors for whose benefit the conveyance was made, and that if after a sale of the property to pay the debt, a surplus remains sufficient to give her the full value 'of her dower in the ■entire property, she is entitled to such full value.
If the wife’s contingent right of dower in Her husband’s land be property, as it seems to me it is, there can be no reason why *351her relinquishment or pledge of it, for the benefit of one or more creditors of her husband, should in any way, directly or in•direetly, enure to the benefit of other creditors of the husband in whose favor she has not pledged it. This view, it seems to me, carries out the true intent of section 2269 of the Code; my construction of this section being that it was intended thereby to provide that, if there was a surplus after satisfying the encumbrance created by a deed in which the wife had united, she should have her whole dower, not part of it, out of such surplus, to the extent it was sufficient to satisfy the same.
This construction more nearly accomplishes w'hat appears to me the justice of the case, and does no violence to the language -of the law-maker.
It is not considered necessary to dwell upon the arguments that suggest themselves in support of the position taken. I have only desired to say enough to make clear the ground of my'dis.sent.

Affirmed.